DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/25/2021.
Status of Claims
Claims 1-7 and 21-33, as originally filed 09/25/2021, are pending and have been examined on the merits (claims 1 and 31 being independent).  Claims 8-20 have been canceled and new claims 21-33 have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a biometric payment processing for merchant transactions which contains the steps of receiving, using, determining, configuring, and submitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 31 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a biometric payment processing for merchant transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: using the digital representation of the biometric, determining… merchant of record for the transaction, configuring… a token according to the identity information, configuring… the token using a sequence of processes, including… an identification, including… a payment account 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a digital representation of a biometric and transaction information, submitting… the token to a vault, retrieving… payment processing configuration, and submitting… a second token do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., storage medium, instructions, processor, payment processing configuration, gateway) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (e.g., Specification [0032]: identity system devices, merchant devices, user devices, payment processor devices, electronic devices, a vault, wired and/or wireless communication networks, and etc.) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., storage medium, instructions, processor, payment processing configuration, gateway) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7 and 21-29, and 32-33 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 33, the step of “…retrieving the payment processing configuration for the merchant of record;….”, in claim 3, the step of “… including an identification of the payment processing configuration to use for processing the payment…”, in claim 4, the step of “wherein the identity information includes a payment account identifier.”, in claim 5, the step of “wherein the identity information includes a name.”, in claim 6, the step of “wherein the payment processing configuration for the merchant of record specifies a sequence of processes…”, in claim 7, the step of “… configure connections for performing the sequence of processes.”, in claim 21, the step of “wherein the transaction is a restricted transaction.”, in claim 22, the step of 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7 and 21-29, and 32-33, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 31 above.  Merely claiming the same process using a data (i.e., a token) according to the identify information and transaction information in 
Therefore, claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 21-23, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker, US Patent Number 9519901 B1 in view of Lieberman et al. (hereinafter Lieberman), US Publication Number 2017/0186011 A1.
Regarding claim 1:
Dorogusker discloses the following:
A system for biometric payment processing that configures payment processing for a determined merchant of record, comprising: (Dorogusker: See fig. 1 and abstract: “systems may process one or more payment transactions between a merchant and 
at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to: (Dorogusker: See Claim 11: “one or more proximate computing device non-transitory computer-readable media storing instructions when executed by the one or more proximate computing device processors cause the one or more proximate computing device processors to perform acts comprising:”)
use the digital representation of the biometric to retrieve identity information; (Dorogusker: See column 5, lines 5-16: “when the customer provides his fingerprint at the merchant location, the customer's fingerprint or a representation of it (e.g., tokenized) is sent to the payment processor, which both confirms the identity of the customer and based on that determination, retrieves the financial information (provided at the time of registration) and fulfills the payment transaction accordingly.”)
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
receive (reads on “receiving transaction information”) a digital representation of a biometric and transaction information for a transaction; (Lieberman: See paragraph [0011]: “a back end system receiving transaction information from a merchant, the transaction information comprising an identification of a good or service to purchase and a biometric payment instruction.”)
determine (reads on “identify the merchant and may provide a link to an authentication site.”) a merchant of record for the transaction; (Lieberman: See paragraph [0134]: “the back end or merchant may generate a machine readable code for the individual's mobile device to read. In one embodiment, the machine-readable code may be a QR code.” And [0135]: “the machine readable code may identify the merchant and may provide a link to an authentication site.”)
configure a token (reads on “transaction information”) according to the identity information, the transaction information, and a payment processing configuration for the merchant of record; and (Lieberman: See paragraph [0011]: “a back end system receiving transaction information from a merchant, the transaction information comprising an identification of a good or service to purchase and a biometric payment instruction.”; [0012]: “the transaction information may include at least one of a terminal identifier and a merchant identifier.”, and [0154]: “the transaction information may include, for example, a terminal token or identifier, a merchant token or identifier, a transaction amount, etc. It may also include identification information for the individual (e.g., biometrics, etc.).”)
submit the token (reads on “transaction information may be provided”) to a vault (reads on “a token vault”) to process a payment for the transaction as the merchant of record. (Lieberman: See paragraph [0154]: “transaction information may be provided to a token vault. In one embodiment, the transaction information may include, for example, a terminal token or identifier, a merchant token or identifier, a transaction amount, etc. It may also include identification information for the individual (e.g., biometrics, etc.).”, and see also [0049] “back end 130 may be a token vault. In one embodiment, the token vault may maintain a mapping of a token numbers to primary account numbers.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 2:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein configuring the token according to the payment processing configuration for the merchant of record comprises: 
retrieving the payment processing configuration for the merchant of record; and (Lieberman: See paragraph [0146]: “the back end may retrieve a stored payment token based on the payment instruction.”)
configuring the token using a sequence of processes included in the payment processing configuration for the merchant of record. (Lieberman: See paragraph [0146]: “the back end may generate a payment token. The token may be a merchant-specific token, and may be a single use token for the specific transaction.” and see also [0049] “back end 130 may be a token vault. In one embodiment, the token vault may maintain a mapping of a token numbers to primary account numbers.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 3:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein configuring the token according to the payment processing configuration for the merchant of record comprises including an identification of the payment processing configuration to use for processing the payment. (Lieberman: See paragraph [0049] “back end 130 may be a token vault. In one embodiment, the token vault may maintain a mapping of a token numbers to primary account numbers.”, and see also [0146]: “The token may be a merchant-specific token, and may be a single use token for the specific transaction.”  )
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 4:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein the identity information includes a payment account identifier. (Lieberman: See paragraph [0014]: “the biometric payment instruction may include a payment account issuer and a payment account identifier for the payment account.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 6:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein the payment processing configuration for the merchant of record specifies a sequence of processes that the merchant of record uses to process payments. (Lieberman: See paragraph [0049] “back end 130 may be a token vault. In one embodiment, the token vault may maintain a mapping of a token numbers to primary account numbers.”, and see also [0146]: “The token may be a merchant-specific token, and may be a single use token for the specific transaction.”  )
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 7:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 6, wherein the vault has a connection to a gateway that has an ability to configure connections for performing the sequence of processes. (Lieberman: See paragraph [0081] “the back end may request a payment token from the financial institution. In one embodiment, the back end may communicate authentication information, the terminal token or transaction identifier, the merchant token or identifier, etc. to the financial institution, and the financial institution may generate a payment token, or retrieve a payment token, and provide the payment token to the back end.”, and see also [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 21:
Dorogusker discloses the following:
The system of claim 1, wherein the transaction is a restricted transaction. (Dorogusker: See column 19, lines 24-65: “the rules may allow the customer to use the credit card unconditionally, but the fingerprint connected to the credit card may be authorized for a payment of a certain amount only, or unauthorized for certain purchases. Thus, the restrictions can define the time and/or manner in which the buyer can use the funds through fingerprint. Conditions on the time of use of the funds can include, for example, limiting to or exclusion of specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof.”)
Regarding claim 22:
Dorogusker discloses the following:
The system of claim 21, wherein the merchant of record is authorized to perform the transaction and the system is not authorized to perform the transaction. (Dorogusker: See column 19, lines 24-65: “the rules may allow the customer to use the credit card unconditionally, but the fingerprint connected to the credit card may be authorized for a payment of a certain amount only, or unauthorized for certain purchases. Thus, the restrictions can define the time and/or manner in which the buyer can use the funds through fingerprint. Conditions on the time of use of the funds can include, for example, limiting to or exclusion of specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof.”)
Regarding claim 23:
Dorogusker discloses the following:
The system of claim 21, wherein the transaction is for an age restricted product. (Dorogusker: See column 19, lines 24-65: “by using the PPS 114, a parent (the funder or account holder) of a school-age child (the beneficiary and also the customer whose fingerprint is registered) can allocate $40 from the parent's bank account per week, for use by the child only for the purpose of buying lunch during school days.”)
Regarding claim 29:
Dorogusker discloses the following:
The system of claim 1, wherein the at least one processor determines (reads on “the PPS 114 also checks whether the registered biometric payment instrument corresponding to the buyer digital signature is associated with any rules or if there are enough funds in the financial account connected to the payment instrument…”) whether the merchant of record is allowed to perform the transaction. (Dorogusker: See column 19, lines 24-65: “the PPS 114 also checks whether the registered biometric payment instrument corresponding to the buyer digital signature is associated with any rules or if there are enough funds in the financial account connected to the payment instrument. For example, the rules may allow the customer to use the credit card unconditionally, but the fingerprint connected to the credit card may be authorized for a payment of a certain amount only, or unauthorized for certain purchases. Thus, the restrictions can define the time and/or manner in which the buyer can use the funds through fingerprint. Conditions on the time of use of the funds can include, for example, limiting to or exclusion of specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof.”) 
Regarding claim 30:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 4, wherein the at least one processor verifies the payment account identifier using the identity information. (Lieberman: See paragraph [0141] “the back end may analyze the voice recording to identify an issuer or payment provider and an account identifier with that issuer/ payment provider.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 31: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 33: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Claims 5, 24,and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Lieberman in further view of Cooper et al. (hereinafter Cooper), US Publication Number 2014/0108173 A1.
Regarding claim 5:
Dorogusker and Lieberman do not explicitly disclose the following, however Cooper further teaches:
The system of claim 1, wherein the identity information includes a name. (Cooper: See paragraph [0047]: “If the identity provider service 655 determines a match between at least a portion of the assembled data and stored information, the identity provider service 655 may retrieve consumer identifying information (such as a name, an address, a digital picture of the consumer, purchasing history at the fueling station, etc.) associated with the matched stored biometric template and transmit the consumer identifying information to the shared client device 625.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include retrieving consumer identifying information, as taught by Cooper, in order to process more secure payment transaction.
Regarding claim 24:
Dorogusker and Lieberman do not explicitly disclose the following, however Cooper further teaches:
The system of claim 21, wherein the transaction is for a prescription medication. (Cooper: See paragraph [0048]: “the shared client device 830 may also be coupled to the medical management system 820 such that patient medical information may be utilized by the operator of the shared client device 830 (e.g., the identity provider service 835) to offer other value added services such as loyalty, drug metering, quality of service, etc.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include retrieving consumer identifying information, as taught by Cooper, in order to process more secure payment transaction.
Regarding claim 25:
Dorogusker and Lieberman do not explicitly disclose the following, however Cooper further teaches:
The system of claim 21, wherein the identity information includes an insurance identifier. (Cooper: See paragraph [0049]: “the patient's biometric information ultimately transmitted to the identity provider service 835, which returns to the point-of-care workstation 805 a representation of an electronic wallet. For purposes of eligibility verification, however, the electronic wallet transmitted to the point-of-care workstation 805 may include the patient's health insurance identification number.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include retrieving consumer identifying information, as taught by Cooper, in order to process more secure payment transaction.
Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Lieberman in further view of Miller et al. (hereinafter Miller), US Patent Number 8381969 B1.
Regarding claim 26:
Dorogusker and Lieberman do not explicitly disclose the following, however Miller further teaches:
The system of claim 1, wherein the system enables instant reconciliation for the merchant of record. (Miller: See column 22, lines 35-55: “the ATM 1230 may store the ATM transaction information in the transaction repository 1232 for record keeping 50 purposes or for later account reconciliation.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include account reconciliation, as taught by Miller, in order to provide more updated payment accounts.
Regarding claim 32:
Dorogusker and Lieberman do not explicitly disclose the following, however Miller further teaches:
The method of claim 31, wherein the payment processing configuration specifies a sequence of processes to perform credit card reconciliation for the merchant of record. (Miller: See column 22, lines 35-55: “the ATM 1230 may store the ATM transaction information in the transaction repository 1232 for record keeping 50 purposes or for later account reconciliation.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include account reconciliation, as taught by Miller, in order to provide more updated payment accounts.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Lieberman in further view of Sarin, US Publication Number 2020/0202341 A1.
Regarding claim 27:
Dorogusker and Lieberman do not explicitly disclose the following, however Sarin further teaches:
The system of claim 1, wherein: the token is a first token; (Sarin: See paragraph [0041] “A first token Tl is generated for the first transaction, and a second token T2 is generated for the second transaction.”)
the transaction is a first transaction; (Sarin: See paragraph [0041] “A first token Tl is generated for the first transaction, and a second token T2 is generated for the second transaction.”)
the payment is a first payment; the merchant of record is a first merchant of record; the payment processing configuration is a first payment processing configuration; and (Sarin: See paragraph [0031] “a given user A may initiate a first transaction on a first merchant's website using a mobile device 210 (e.g., a smartphone or a tablet computer) of the user A. The first transaction may include an order for a product or service, for example. The first transaction may be initiated at 10: 10: 10 AM, and the underlying payment instrument is a credit card of user A ending with digits 1011.”)
the at least one processor is operative to submit a second token to process a second payment for a second transaction as a second merchant of record, the second token configured according to a second payment processing configuration for the second merchant of record. (Sarin: See paragraph [0043] “The merchant 240 may send the tokens Tl and T2 to the acquirer 250 as a part of an authorization request. The merchant 240 may be an entity operating the merchant server 140 of FIG. 1, and the acquirer 250 may be an embodiment of the acquirer host 165 of FIG. 1. Information related to the first transaction and the second transaction may be passed along to the acquirer 250. The acquirer 250 may then process the transaction information and pass the tokens Tl and T2 along with the transaction information to an appropriate payment network 260……… the issuer 270 may pass the tokens Tl and T2 to the token vault 280, and in response, the token vault 280 may return the account details (e.g., primary account number, or PAN) to the issuer 270. The issuer 270 may then accept or decline the transactions.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include generating multiple tokens for multiple transactions using a token vault, as taught by Miller, in order to provide more secure payment transactions.
Regarding claim 28:
Dorogusker and Lieberman do not explicitly disclose the following, however Sarin further teaches:
The system of claim 27, wherein: the first payment processing configuration specifies a first sequence (reads on “a first transaction”) of processes that the first merchant (reads on “a first merchant's website”) of record uses to process (reads on “an order for a product or service”) first payments; (Sarin: See paragraph [0031] “a given user A may initiate a first transaction on a first merchant's website using a mobile device 210 (e.g., a smartphone or a tablet computer) of the user A. The first transaction may include an order for a product or service, for example. The first transaction may be initiated at 10: 10: 10 AM, and the underlying payment instrument is a credit card of user A ending with digits 1011.”)
the second payment processing configuration specifies a second sequence (reads on “a second transaction”) of processes that the second merchant (reads on “a second merchant's website”) of record uses to process (reads on “a payment for a bill”) second payments; and (Sarin: See paragraph [0031] “the user A initiates a second transaction on a second merchant's website. The second transaction may include a payment for a bill, such as an insurance bill, for example. The second transaction is initiated using a laptop computer 220, but the underlying payment instrument (the credit card ending with digits 1011) may still be the same as the first transaction.”)
the first sequence of processes is different from the second sequence of processes.  (Sarin: See paragraph [0031], and notes: a first transaction (i.e., “the first sequence”) as an order for a product or service is different from a second transaction (i.e., “the second sequence”) as a payment for a bill.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include generating multiple tokens for multiple transactions using a token vault, as taught by Miller, in order to provide more secure payment transactions.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
January 10, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/15/2022